decision on December 17, 2014, and motion for conflict of interest, we lack
                 jurisdiction.    Castillo v. State, 106 Nev. 349, 352, 792 P.2d 1133, 1135
                 (1990). To the extent that appellant appeals from decisions resolving his
                 motions to correct/vacate illegal sentence, and a post-conviction petition
                 for a writ of habeas corpus, these appeals are premature as no decisions,
                 oral or written, had been made on the motions and petition when
                 appellant filed his appeal. Because appellant failed to designate an
                 appealable order, we lack jurisdiction over these appeals, and we
                                 ORDER these appeals DISMISSED.




                                               rrt n.„Jaecere J .
                                           Parraguirre'‘



                 Douglas




                 cc: Hon. William D Kephart, District Judge
                      Hon. David B. Barker, District Judge
                      Thomas Edward O'Donnell
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e